Title: From George Washington to James Mercer, 14 October 1779
From: Washington, George
To: Mercer, James


        
          Dear Sir,
          West-point Octr 14th 79
        
        I received your favor of the 24th of September several days ago, and should have acknowledged it long before, if I had not been prevented by a variety of pressing & interesting business, which required my constant & closest attention.
        The facts stated in the draught of the report, which you were so obliging as to inclose, I am perswaded are right, as they corrispond with My own recollection so far as it extends, and because you say they are. In this view I should suppose with you that a report could not affect the interests of the parties which it respects, contrary to the real truth & justice of their claims; and if the matter were finally to end with it, as it contains transactions of my own, I do not know that I should hesitate a moment about making it. But as this would not be the case, and it seems to be expected that I should resume a business which of necessity I long ago declined, as I informed you in Feby 1777 (and Colo. Tayloe much earlier[)]—which has been conducted in a manner very contrary to my ideas—and to which my public situation might still preclude me from giving the necess⟨ary⟩ attention—I confess I am under no small embarrassments, with respect to the part I ought to take. My friendship for your brother—My friendship for you—and inclination to serve all the parties interested in the suit—and the apparent necessity there is for the interference of somebody to extricate the business from it’s present perplexity—and to bring it to a conclusion, would lead me to do a great deal—and any thing the circumstance of my situation would permit; but I would not by any

means do any thing that might make me responsible for acts or omissions of others, if there have been any, in which I had neither participation nor the least agency. This I am sure you would not expect or wish.
        The mere inconvenience of my resuming a business—of such importance—variety—complication & extent, engaged in public as I am, would of itself fully justify me, in declining to have any thing to do with it; but this consideration, weighty as it is, is not the only difficulty in my mind, as you will have perceived before this. And from the confidence I have in your friendship and candor, I shall explicitly state my other scruples to you—and expect your answer on the subject of them, with the same frankness and without reserve. This I do the more willingly as it will serve to convince you, at least equally with any professions I could make, that my embarrassments do not proceed from a disposition or a desire to impede in the smallest degree the completion of the business—but from a regard to my own reputation and character—and a prudent & necessary attention to my own interest.
        You know my dear Sir, from the letter I wrote you as mentioned before, that from the time I left Virginia in 1775—the Affairs which are the subject of our corrispondance—have been out of my direction; That they may not have been managed by our worthy—deceased friend Colo. Tayloe, on whom they of course devolved (without any necessary intervention of letters on my part, which however were written) with all the activity—address & advantage of which they were capable; That Continental Money from the close of 1775 to the present period has been depreciating more or less, till unfortunately it has scarce a currency—or in other words, is not worth more than a thirtieth part of its first value; That since that period several Sums of money, on account of the Sales mentioned in the draft of the report, have been received, & probably in this sort of money; And that it may not have been made by law a tender.
        The above points are stated supposititiously, but granting ’em true—I would ask, whether by resuming the business—I should be held in the light of an attorney—whose authority had never ceased or been suspended? Whether one attorney is answerable for the agency or omissions of another? And in a word whether admitt⟨ing⟩ there was a want of activity—attention and management in the business on the part of Colo. Tayloe, after I left Virginia, and that money has been received which the law had not made a tender, my resuming the business would make me responsable for all or any of these acts—if it should be the pleasure of any of the parties interested to attempt it? These are matters of interesting concern to me & on which I must at

least advise, before I consent to re-engage. For my own transactions & voluntary omissions upon this and any other occasion—I should willingly hold my person & property liable, as far as reason & justice might require; but I would not subject either to a risk of responsibility for those of others—In which I had neither agency nor any participation—In the present case there is nothing that can require it of me. as I can conscientiously declare, while circumstances permitted, I attended to the business with application & fidelity—and without any view to profit or emolument for I never meant (as I have observed to you in a former letter) to charge a farthing for the time or trouble I should employ in this business—it cannot be reasonable therefore that I shall make my self liable for the neglect of another. Had I continued in Virginia I am moraly certain that the money would have been collected & remittances made before the continental currency began to depreciate in a degree worth mentioning—or, that some expedient would have been adopted to avert the evils of it and secured the real instead of the nominal debt to the parties interested.
        Under these circumstances and having no papers to refer to—(in the case of the report I want none, because your word & Colo. Mason’s certificate are ample & sufficient)—nor having time to consider and attend to them if I had—and not knowing when I shall have it in my power (even for a moment) to look into the Affairs of my own Estate which have been equally unattended to by me and parts of which being in a most ruinous train I perswade myself that I shall stand excused for observing a proper degree of caution—and wishing to know upon what ground it is I act before I resume the attorneyship I have relinquished—or by a partial execution of the trust, involve myself in all the consequences of a general & sole discharge of it. I am with very sincere esteem & regard Dr Sir, Yr obedt Servt
        
          Go: Washington
        
      